Per Curiam.
In Middagh v. Stanal Sound Ltd., 234 Neb. 576, 452 N.W.2d 260 (1990), we affirmed the trial court’s judgment in part, reversed it in part, and remanded the cause for a determination *434of damages as against appellee Stan Miller only.
The bankruptcy petition of Stanal Sound Ltd. now having been dismissed, the automatic stay is dissolved. See, 11 U.S.C. § 362(c) (1988); In re Ryan, 100 Bankr. 411 (N.D. Ill. 1989). We may now proceed to a consideration of the remainder of the case.
Miller was at all times the agent of Stanal Sound, and therefore appellants are entitled to the same relief as obtained in this court against Miller. See Middagh v. Stanal Sound Ltd., supra.
Therefore, the action is remanded to the trial court to recalculate the payments due from Stanal Sound for the period of November 15, 1984, to November 15, 1987, as prayed by appellants.
Affirmed in part, and in part reversed and REMANDED ON THE ISSUE OF DAMAGES.
Caporale, J., not participating.